DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2022 has been entered.


Status of Claims
Claims 1-23 are pending in this application.
Claims 9, 10, and 14-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 October 2021.

Claims 1-8, 11-13, and 19-23 are examined.


Withdrawn Rejections
The rejection of claims 1-8, 11-13, and 19-23 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to independent claims 1 and 23.  (Note however claims 1-8, 11-13, and 19-23 are newly rejected under 35 U.S.C. 112(b); see paragraph 8, below).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejection is newly added, as necessitated by Applicant’s amendment filed 11 May 2022:
Claims 1-8, 11-13, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended, recites, “A method of promoting health in a human by improving blood flow”.  Claim 23 as amended recites, “A method of improving blood flow in a human.”  Applicant notes in Remarks that support for these amendments is found in the as-filed disclosure at paragraphs [0088], [0090], [0093], and Example 6.  
Paragraph [0088] of the disclosure begins, “Ischemia-reperfusion injury during myocardial infarction is a major problem in clinical care”, and states, “It is considered that the method and composition according to the invention will reduce ischemia-reperfusion injury by increasing blood flow and by altering mitochondrial function.”
Paragraph [0089] of the disclosure discusses administering nitrate and/or nitrite pre-operatively to patients scheduled to undergo surgery or “substantive, invasive examination procedures”, and states, “A combination of nitrite and/or nitrate with carbohydrates may ameliorate insulin resistance and also ischemia/reperfusion injury common in the preoperative and postoperative period.”  
Paragraph [0093] of the disclosure discusses “general therapeutic, alleviating and/or prophylactic effects in patients with gastritis and gastric ulcers due to Helicobacter pylori infection, stress or side effects from pharmacological treatment such as the use of Non-Steroidal Anti-Inflammatory Drugs (NSAID)”, by improving gastric mucosal blood flow.
Example 6 of the disclosure is directed to enhancement of post-ischemic blood flow, by administering nitrate prior to ischemia, followed by measuring blood flow.
Therefore, when interpreting the phrase “improving blood flow” in light of the instant disclosure, it is not clear if the phrase “improving blood flow” is referring to improving blood flow in response to a particular condition (such as after ischemic-reperfusion injury) and/or if the phrase is referring to improving blood flow for a particular area (such as gastric mucosal), versus referring to improving blood flow in general.  Consequently, it is also not clear if the phrase “whereby administration of the inorganic nitrate (NO3) reduces systolic blood pressure of the human” (instant claim 1) and diastolic blood pressure (instant claim 2) is referring to a systemically improved blood pressure, or an improvement specific to a particular region, such as gastric and/or site of an ischemic-reperfusion injury.  Additionally, it is not clear by what standard is the circulation “improved”.  Therefore, the metes and bounds of the claims are unclear.
Dependent claims 2-8, 11-13, and 19-22 do not remedy this deficiency, and therefore are also rejected as depending from a rejected base claim.
To overcome this rejection, the Examiner suggests Applicant amend independent claims 1 and 23 to a method consistent with that disclosed in the instant disclosure (e.g., having, or at risk for having, ischemia/reperfusion injury).  




Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611